In May 1924 the Board of Education of Putnam County created a new school district under 4736 GC, from territory of Monroe Township. Within 30 days therefrom a remonstrance petition was filed to which the names of a majority of the qualified electors of the territory affected were signed. Later a petition was filed in which 161 names of the persons signing the remonstrance petition were withdrawn, thus reducing the. majority of *217names neede to give effect to the remonstrance petition.
Attorneys—Herbert Eastman, Ottawa, and Knepper & Wilcox, Columbus, for County Board; Winn & Goller, Defiance and B. A. Unverferth, Ottawa, for Hartsburg District.
The Board of Education of the Hartsburg Rural Special School District went into the Putnam Common Pleas and prayed to enjoin the newly appointed Board from administering the school affairs of the new district. Upon hearing, a permanent injunction was granted. An appeal was taken to the Court of Appeals and it likewise rendered judgment for the district.
Putnam County Board claims that the electors are at liberty to withdraw their names at any time within 30 days period, or until official or judicial action has been taken. The Harts-burg District contends that it complied fully with the statute when it filed the petition of remonstrance within 30 days, and in interpreting 4736 GC they say that the filing of the remonstrance automatically killed the action of the Putnam County Board against which it was directed. The important question before the Supreme Court is whether or not names of electors may thus be withdrawn.